DETAILED ACTION
This Office Action is in response to applicant’s communication filed on 6.4.21. In view of this communication, claims 1-3, 16-26 are now pending in this application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Claim 3 Line 2 recites “cable bushing”. However, none of the drawings clearly show a cable bushing nor is there a reference number in the specification. All claim elements must be simply and clearly shown in drawing or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.


Claim Rejections - 35 USC § 112
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites in part the limitation “at least one cable bushing from the cavity to the outside” . It is not clear from the specification the structure of the “one cable bushing” and “outside” .In order to further prosecution, examiner is interpreting “one cable bushing” to mean enablement for transfer of current and “outside’ to mean outside the rotor cavity.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 18-21,23-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Scott et al (US5519275A), hereinafter referred to as Scott.
Regarding Claim 1, Scott discloses an arrangement for an electrically excited machine (Fig 1 below, 10), comprising: 
a machine rotor (Fig 1, 102,112,116); and 
an exciter device (Fig 1, 30) for the electrical excitation of the machine, 
wherein the exciter device comprises at least one energy transfer system (Fig 1, 120,720) configured for the contactless transfer of electrical energy and integrated in the machine rotor (Fig 1, 120 is a transformer, hence contactless). 

    PNG
    media_image1.png
    524
    714
    media_image1.png
    Greyscale

Regarding Claim 2, Scott discloses the arrangement according to claim 1. Scott further discloses the machine rotor (Fig 1 above, 102,112,116) has a machine rotor shaft (Fig 1, 102,116) and the at least one energy transfer system (Fig 1, 120,720) of the exciter device (Fig 1, 30) is arranged in a cavity (Fig 1, 116i) of the machine rotor shaft.  
Regarding Claim 3, Scott discloses the arrangement according to claim 2. Scott further discloses  the machine rotor shaft (Fig 1 above, 102,116) has at least one cable bushing (see 112(b) rejection) from the cavity (Fig 1, 116i) to the outside [Col 7, 51-54 discloses current is supplied from rectifier 720 which is inside cavity 116i to exciter winding 410 which is outside cavity); and/or the machine rotor shaft has at least one opening for cooling the at least one energy transfer system.  
Regarding Claim 18, Scott discloses the arrangement according to claim 1. Scott further discloses the machine rotor (Fig 1 above, 102,112,116) has an exciter winding (Fig 4 below, 410), and wherein the exciter device (Fig 1, 30) is configured to transfer, in a contactless manner, electrical energy (Fig 1, 120 is a transformer, hence contactless) from a primary side (Fig 1, 124, 138, 142) of the at least one energy transfer system (Fig 1, 120,720) to a secondary side (Fig 1, 122, 136, 140) of the at least one energy transfer system, and finally from the secondary side of the at least one energy transfer system to the exciter winding (Fig 4, 410) of the machine rotor [Col6, 16-20].  

    PNG
    media_image2.png
    601
    566
    media_image2.png
    Greyscale

Regarding Claim 19, Scott discloses the arrangement according to claim 1. Scott further discloses the exciter device (Fig 1 above, 30) further comprises a primary-side electronics device (Fig 1, 702A) with an inverter (Fig 1, 716) and/or a secondary-side electronics device (Fig 1, 720) with a rectifier (Fig 1, 720A), wherein the primary-side electronics device further has a primary- side compensation unit (Fig 7 below, Filter 712 contains capacitors as discloses Col 6, 64-66], wherein the secondary-side electronics device further has a secondary-side compensation unit , and wherein the secondary-side electronics device (Fig 1, 720) is arranged on and/or outside the machine rotor shaft (Fig 1, 102,116).  

    PNG
    media_image3.png
    281
    713
    media_image3.png
    Greyscale

Regarding Claim 20, Scott discloses the arrangement according to claim 1. Scott further discloses the arrangement further comprises an energy source (Fig 7 above, 714) and/or a converter for controlling the electrically excited machine (Fig 1 above, 10).  
Regarding Claim 21, Scott discloses the arrangement according to claim 1. Scott further discloses an operating frequency of the energy transfer system (Fig 1 above, 120,720) is independent of a speed of the electrically excited machine [Col 6, 45-52 discloses change in frequency from excitation winding to DC signal].  
Regarding Claim 23, Scott discloses the arrangement according to claim 1. Scott further discloses an additional electrically conductive material layer [Col 5, 41-42 discloses copper wire which is electrically conductive] is arranged on at least one active part (Fig 1 above, 140 is rotating) of the energy transfer system (Fig 1, 120,720), wherein an active part of the energy transfer system is part of the energy transfer Page 5 of 8Application No. 17/339,635Attorney Docket No. 41069.364555Response Filed: 11/16/2021 Response to Notice of: 09/02/2021system which is at least partially exposed to a magnetic field (Core Fig 1, 136 is rotating and is made of soft ferrite Col 5, 35-37, therefore current in the presence of magnetic material will produce magnetic field) used for energy transfer, and wherein the electrical conductivity of the additional material layer is greater than the electrical conductivity of the at least one active part (Fig 1, 140 is electrically insulative Col 5, 39-40).  
Regarding Claim 24, Scott discloses the arrangement according to claim 23. Scott further discloses the additional electrically conductive material layer is arranged on a coil system [Col 5, 41-42 discloses spool 140 with copper wire which is a coil] of the energy transfer system (Fig 1 above, 120,720), in particular in the region of electrically poorly conductive (Fig 1, 140 is electrically insulative Col 5, 39-40) and at the same time magnetically conductive materials (Fig 1, 136 is soft ferrite Col 5, 35-37), or in the region of electrically poorly conductive and at the same time magnetically non-conductive materials.  
Regarding Claim 25, Scott discloses the arrangement according to claim 1. Scott further discloses the energy transfer system has a stator made of an electrically non-conductive material and/or a magnetically non- conductive material [Col 5, 38-40 discloses spool 142 is made of insulative material].  
Regarding Claim 26, Scott discloses an electrically excited machine(Fig 1, 10), comprising: 
a machine stator (Fig 1 above, 114); 
a machine rotor (Fig 1, 102,112,116); and 
an exciter device (Fig 1, 30)for the electrical excitation of the machine, 
wherein the exciter device comprises at least one energy transfer system (Fig 1, 120,720) configured for the contactless transfer of electrical energy and integrated in the machine rotor(Fig 1, 120 is a transformer, hence contactless).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Scott in view of Fasolo et al (WO2013084164A2), hereinafter referred to as Fasolo.
Regarding Claim 16, Scott discloses the arrangement according to claim 1. Scott does not disclose the at least one energy transfer system of the exciter device comprises a rotating energy transfer device that is an external rotor; and/or wherein the at least one energy transfer system of the exciter device comprises an exciter stator and an exciter rotor, wherein the exciter stator is made of a magnetically as well as electrically non-conductive material, and wherein the exciter stator has a bore for cooling. 
Fasolo discloses  the at least one energy transfer system (Fasolo, Fig 3 below, 135) of the exciter device comprises a rotating energy transfer device that is an external rotor (Fasolo, Fig 3, 135R); and/or wherein the at least one energy transfer system of the exciter device comprises an exciter stator and an exciter rotor, wherein the exciter stator is made of a magnetically as well as electrically non-conductive material, and wherein the exciter stator has a bore for cooling. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the arrangement of Scott modified by the external rotor arrangement of the energy transfer device as taught by Fasolo in order to achieve the structure required for magnetic coupling.

    PNG
    media_image4.png
    529
    718
    media_image4.png
    Greyscale

Regarding Claim 17, Scott in view of Fasolo discloses the arrangement according to claim 16. Scott in view of Fasolo further discloses the at least one energy transfer system (Scott, Fig 1 above, 120,720) is arranged in the machine rotor (Fig 1, 102,112,116) such that the exciter rotor is connected to the machine rotor in a rotatably fixed manner (Fig 1 shows 122, 112, 116 are rotating together)[Col 5, 45-48].  
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Scott in view of Bajekal et al(US 20150203197 A1) hereinafter referred to as Bajekal.
Regarding Claim 22. Scott discloses the arrangement according to claim 1. Scott discloses the exciter device comprises two or more energy transfer systems; and/or wherein the exciter device (Fig 1, 30) but does not disclose at least one data transmission system, which is integrated in the machine rotor.  
Bajekal discloses at least one data transmission system, which is integrated in the machine rotor [Bajekal Para 0015 discloses wireless sensors in rotor shaft].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the arrangement of Scott modified by the data transmission system integrated in the rotor as taught by Bajekal in order to transmit rotor operating parameters data conveniently.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISWANATHAN SUBRAMANIAN whose telephone number is (571)272-4814. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571.272.2098 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISWANATHAN SUBRAMANIAN/Examiner, Art Unit 2834     

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832